Cole, J.
Corporation: school order. This action is brought upon the . 0 • ioliowing instrument:
“$222.50. State of Iowa, Mahaska county, district township of Bichland, in said county. Pay to A. B. Israel or bearer, the sum of two hundred and twenty-two dollars and fifty cents, out of the temporary or contingent fund, being in full of an allowance for maps and books for *596district library, this 26th day of July, 1865, with six per cent interest.
“ JAMES McAULEY, President.
JOSEPH McCARTER, Secretary.”
This instrument was duly stamped, and indorsed on the back, “ A. B. Israel.”
The court found, as facts: That the payee applied, at their homes, to the individual members of the board of directors, and induced them, upon representation made by him, severally to sign an agreement to buy certain maps and books of him to be delivered in a few days. Directly thereafter, he procured from the president and secretary, the order sued on. Within a few days, he assigned the order in blank, and delivered it to the plaintiff, who paid therefor a valuable consideration in good faith. The plaintiff presented the order for payment as soon as he received it, and payment was refused. That'the representations made by said Israel were false; that he was guilty of fraud in procuring said instrument from said district; that he never delivered the books and maps, or any of them; that defendant never received any consideration for the order; and that the claim was never credited or passed upon by the board of directors, as such. Upon these facts the court found fpr the plaintiff, and, entered judgment accordingly.
The theory upon which the District Court based its judgment was that the instrument was negotiable, and the plaintiff was an indorsee and holder for value, in good faith and before maturity. The cause was tried in the District Court before the cases of Clark v. City of Des Moines (19 Iowa, 199), and Clark v. Polk county (Id., 218), were published. Upon the doctrine in relation to instruments like the one sued on in this case, as there settled, the judgment of the District Court must be
Reversed.